Citation Nr: 1807055	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  08-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder and sleep disorders.

3. Entitlement to service connection for a disability of the right leg, to include as secondary to a claimed service-connected back disorder.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to a claimed service-connected back disorder and chronic epididymitis.

5. Entitlement to service connection for a sleep disorder, claimed as sleep apnea.

6. Entitlement to service connection for left ear hearing loss disability.

7. Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1975.

The issue of service connection for a back disorder initially came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO denied the claim and the Veteran appealed to the Board. 

In April 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded the back disability issue for further development in June 2009, November 2010 and March 2012.  In January 2014, the Board issued a decision denying the claim.  After further proceedings before the United States Court of Appeals for Veterans' Claims (Court), the parties filed a joint motion for remand (JMR).  By granting the JMR, the Court vacated the January 2014 decision and remanded the back claim to the Board.
While the back claim was on appeal to the Court, the Veteran filed new claims for benefits, which the RO received in February 2014.  Except for the back claim, the February 2014 claims include all of the benefits listed on the title page of today's decision.  The RO issued a new rating decision denying the new claims in September 2014 and the Veteran filed a separate, timely notice of disagreement, appealing that decision.  In his subsequent substantive appeal (VA Form 9) the Veteran indicated that he did not want a Board hearing for the new claims.

In June 2015, the Board consolidated the new claims with the back claim remanded by the Court.  Pursuant to the terms of the JMR, the Board then remanded the back claim with instructions that the Veteran should be notified that the RO was unable to obtain certain records of VA medical treatment between 1975 and 1981.  The Board remanded the remaining claims for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 242 (1999).   After further proceedings before the RO, the case most recently returned to the Board in March 2016.  The Board then issued a decision and remand finding that new and material evidence had been received to reopen a previously denied claim for service connection for a bilateral hearing loss disability.  The Board remanded all of the claims, including the newly reopened hearing loss claim, with instructions to arrange new VA examinations.  

All of the issues on appeal with the exception of the claim for service connection for a right ear hearing loss disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current right ear hearing loss disability as defined in the applicable VA regulation.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans' Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

Duty to Notify

The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated April 2014, the RO notified him of the need to establish all of the other elements identified in Dingess/Hartman.  Sending this letter satisfied the Veteran's duty to notify the Veteran with respect to his claim for service connection for a right ear hearing loss disability.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

As the Board will explain in the remand section below, it is unclear whether or not the AOJ has taken all the necessary steps to obtain potentially relevant hospital records following a claimed in-service injury which the Veteran has described in his hearing testimony and written statements.  Because it is also unclear whether the missing hospital records would help substantiate the Veteran's various service connection claims, most of them will be remanded.  For the claim of a right ear hearing loss disability, however, there is no evidence of a current disability, which is an essential requirement of the claim.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  If the missing hospital records exist, they reflect the Veteran's medical condition in 1974 and, thus, it is clear that finding those records would not help the Veteran in establishing his eligibility for compensation for right ear hearing loss.  See 38 C.F.R. § 3.159(d) (2017) ("VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.")  

After reopening the previously denied hearing loss disability claim, the Board remanded the claim for a VA audiology examination, which took place in August 2016.   The Board has reviewed the examiner's report, which includes the required auditory threshold tests and speech discrimination scores.  The Board finds that the examination is adequate to decide the claim for a right ear hearing loss disability.  By arranging the audiology examination and obtaining an adequate report from the examiner, the AOJ also complied with the Board's relevant remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   
As the Veteran has not identified additional evidence pertinent to the issues on appeal and as there are no additional records to obtain, no further assistance is required to comply with VA's duty to assist.

               II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" -  between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including sensorineural hearing loss, see 38 C.F.R. § 3.309 (a), Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system), the law presumes that the disease was incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of separation from service.  38 C.F.R. § 3.307(a)(3).

Due to significant differences between the results of a November 2010 audiometric test on the hearing abilities of the Veteran's right and left ears, the Board treats his earlier claim for bilateral hearing loss as two separate issues.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("Because application of the governing law and regulation pertaining to service connection yields different analyses with respect to the veteran's left-ear and right-ear hearing losses, it is necessary to discuss those claims separately.")
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

According to the results of the August 2016 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20
LEFT
30
25
20
25
30

His Maryland CNC speech recognition scores were 94 percent in the right ear and 98 percent in the left ear.

According to 38 C.F.R. § 3.385, the Veteran has a hearing loss disability only if at least one of the following applies: 1) the auditory threshold is 40 or greater in one of the frequencies between 500 and 4000, inclusive; or 2) the threshold is 26 or more in three of those frequencies; or 3) the score of Veteran's the Maryland CNC speech recognition test is "less than 94 percent."  With respect to his right ear, none of these requirements are met.  The August 2016 examination results are the only evidence available on the issue of whether hearing loss in the Veteran's right ear met the regulation's threshold for hearing loss disability at any time after the Veteran filed his claim in February 2014.  There is thus no evidence of a right ear hearing loss disability during the pendency of the claim, and the current disability element has not been met.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Entitlement to service connection for right ear hearing loss is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.   38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.


REMAND

Concerns Generally Applicable to the Remaining Service Connection Claims 

In his hearing testimony and written statements, the Veteran described an injury which occurred in the summer of 1974, when the Veteran was on active duty.  He explained that he was helping to carry supplies of food to the mess hall when he fell off of a loading dock and injured himself.  According to the Veteran, he injured his back and testicles.  At the hearing, the Veteran testified that, after being injured, he was in the hospital at Fort Carson, Colorado for three days.  VA received a written statement from a fellow soldier in May 2010, which explained that, in 1974, the soldier was also stationed at Fort Carson with the Veteran and that, after the Veteran's injury, the soldier went to see the Veteran at the hospital.

There are service treatment records in the electronic claims file, but they do not include any records of an admission to the hospital at Fort Carson, Colorado in 1974.  The AOJ obtained the currently available service treatment records using the Personnel Information Exchange System (PIES).  The PIES requests submitted by the AOJ to the National Personnel Records Center (NPRC) were requests for service treatment records (STRs).  STRs include physical examination reports, physical profiles, reports of medical history, and outpatient medical and dental treatment records.  But they do not include inpatient records, called clinical records, from military treatment facilities.  See VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section A, Topic 1(e) ("Types of Records Included in STRs").  
It is unclear from the record whether the AOJ ever requested clinical inpatient records from the military hospital at Fort Carson, Colorado.  Service treatment records, dated March 1974, describe the Veteran as having been recently released from the hospital.  Having received this note, the Veteran's statements describing a hospital admission, and the May 2010 statement from another soldier who indicated that the Veteran was admitted to the hospital "for a few days", it is clear to the Board that a request for potentially relevant inpatient hospital records is within the scope of VA's duty to assist.  The Board will therefore remand this appeal to the AOJ with instructions to make an appropriate request for clinical records.

Left Ear Hearing Loss

According to the August 2016 audiometric test results, the Veteran's hearing in the left ear failed to meet the standard for hearing loss disability provided by 38 C.F.R. § 3.385.  But the record includes an earlier set of auditory threshold test results, in decibels, dated November 2010.  According to these results, the Veteran's auditory thresholds were greater than 26 decibels at 500 Hz, 3000 Hz, and at 4000 Hz.  Therefore, unlike the August 2016 results, the November 2010 test results do meet VA's standards for a hearing loss disability.

The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The AOJ's instructions to the August 2016 examiner only requested an opinion concerning the etiology of a current left ear hearing loss disability.  The instructions did not ask the examiner to indicate whether any left ear hearing loss disability had been present at any time since the Veteran filed the relevant claim in February 2014.  The August 2016 examiner also compared the Veteran's in-service hearing tests at the time of the Veteran's enlistment in the Army and at the time of his separation from service.  According to the examiner, there was a permanent positive threshold shift showing greater than normal measurement variability for the left ear.  

The Board has considered the indications of a left ear hearing loss disability in November 2010, the August 2016 examiner's opinion concerning a permanent positive threshold shift in service, and the fact that the August 2016 tests results would have shown a qualifying hearing loss disability if the Veteran's left ear auditory thresholds had been just one decibel greater at either 1000 Hz or 3000 Hz.  Under these circumstances, the Board finds that a new examination is appropriate and, if a hearing loss disability is not found, the examiner should opine as to whether the required disability has existed at any time since the Veteran filed the currently pending hearing loss disability claim.

Acquired Psychiatric Disorder

In March 2016 the Board ordered a VA examination to determine the nature and extent of the Veteran's claimed psychiatric disorders.  The Board noted prior diagnoses for posttraumatic stress disorder (PTSD), depressive disorder, and a sleep-related psychiatric disorder, and asked the examiner to provide an opinion on the probability that each disability, if present since February 2014, was related to active duty service.  On remand, the Veteran was examined by a clinical psychologist who provided the requested opinions in July 2016.

According to the July 2016 VA examiner, the Veteran did not have any current mental disorders.  In the examiner's opinion, the Veteran did not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth edition (DSM-5). The examiner noted a diagnosis of depressive disorder in 2002 and suggested that depressive symptoms may have been related to substance abuse.  In the examiner's opinion, the Veteran's substance abuse was in remission and he had not been given a diagnosis of depression since filing his claim for service connection in February of 2014.  

In October 2017, the Veteran's attorney submitted a report from a psychologist in private practice, dated October 2016.  The private psychologist diagnosed both PTSD and major depressive disorder, recurrent severe without psychotic features.  He described both disorders as active.  
A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The July 2016 VA examiner's opinion is based on the premise that the Veteran did not have a current diagnosis of PTSD or major depressive disorder since February 2014.  Under these circumstances, an adequate opinion should address the findings described in the October 2016 report of the private psychologist.  The Board will therefore remand the psychiatric disorder claim for a new opinion.

Another potential weakness of the July 2016 VA examination report concerns the examiner's reliance on the DSM-5 criteria for PTSD diagnosis.  The regulatory change replacing the Fourth edition of the same treatise (DSM-IV) with the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014.  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  Since the Veteran first applied for service connection for a psychiatric disorder in February 2014, the DSM-IV criteria apply.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make reasonable efforts to obtain in-service clinical inpatient records documenting the Veteran's claimed admission to a military hospital in or near Fort Carson, Colorado during the Spring or Summer of 1974.  The Veteran's hospital visit is described in the April 2009 hearing transcript and in the May 2010 written statement of a fellow soldier who indicates he visited the Veteran in the hospital.  The AOJ's efforts to obtain the missing hospital records should include an appropriate PIES request for clinical records.  If the AOJ's efforts to obtain inpatient hospital records are unsuccessful, the AOJ should describe in writing all the efforts to obtain the missing records and further explain why additional efforts would be futile.  In the event the requested development is unsuccessful, the AOJ should also write to the Veteran and notify him of the results of the AOJ's requests for records.  

2. Schedule the Veteran for a new VA audiology examination to determine the nature and etiology of the Veteran's claimed left ear hearing loss disability.  The claims file, including auditory test results dated November 2010, should be provided to the examiner.  After examining the Veteran and reviewing the relevant records, the examiner should respond to the following questions:

(a) Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran has a left ear hearing loss disability under the VA regulatory criteria or has had such a disability at any time since he filed his claim in February 2014.  In answering this question, the examiner should address audiological testing results dated November 2010.

(b) If the Veteran has or has had a left ear hearing loss disability at any time since he filed his claim in February 2014, is it at least as likely as not that the Veteran's left ear hearing loss disability is the result of any disease, injury or event in service, to include the Veteran's claimed exposure to loud noise on active duty and the in-service auditory threshold shift noted by the August 2016 VA examiner.

The examiner should provide a thorough rationale for all the opinions requested.

3. Send the Veteran's claims file, together with a copy of the private psychologist's report, dated October 2016, to the psychologist who examined the Veteran in July 2016.  If the July 2016 VA examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If a new examination is needed before the examiner can provide the requested opinion, a new examination should be scheduled.  After the records review and the examination, if any, are complete, the examiner should provide a written report responding to the following inquiries:

(a) PTSD

(1) The examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has or has had PTSD at any time since he filed his claim in February 2014.  In answering this question, the examiner should apply the DSM-IV diagnostic criteria for PTSD.

(2) If the Veteran has or has had PTSD at any time since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the PTSD is related to active service and, if so, identify the in-service stressor or stressors.

(b) Depressive disorder

(1) For any depressive disorder that the Veteran has or has had since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the depressive disorder is related to active service, to include in-service disciplinary problems.

(2) For any depressive disorder that the Veteran has or has had since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the depressive disorder was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by a back disorder.

(3) If the examiner finds that a depressive disorder the Veteran has or has had at any time since he filed his claim in February 2014 is aggravated by a back disorder, then he/she should quantify the degree of aggravation.

(4) If a depressive disorder is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of a depressive disorder in the VA treatment records and the diagnosis of a depressive disorder in the report of the Veteran's private psychologist dated October 2016.

 (c) A sleep-related acquired psychiatric disorder

(1) For any sleep-related acquired psychiatric disorder that the Veteran has or has had since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the sleep-related psychiatric disorder is related to active service, to include in-service disciplinary problems.

(2) For any sleep-related acquired psychiatric disorder that the Veteran has or has had since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the sleep-related acquired psychiatric disorder was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by a back disorder.

(3) If the examiner finds that a sleep-related acquired psychiatric disorder the Veteran has or has had at any time since he filed his claim in February 2014 is aggravated by a back disorder, then he/she should quantify the degree of aggravation.

(d) Any other current acquired psychiatric disorder

(1) For any other current acquired psychiatric disorder that the Veteran has or has had since he filed his  claim in February 2014, the examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the current acquired psychiatric disorder is related to active service, to include in-service disciplinary problems.

(2) For any other current acquired psychiatric disorder that the Veteran has or has had since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the current acquired psychiatric disorder was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by a back disorder.

(3) If the examiner finds that a current acquired psychiatric disorder the Veteran has or had at any time since he filed his claim in February 2014 is aggravated by a back disorder, then he/she should quantify the degree of aggravation.

(e) Alcohol substance-related disorder

(1) The examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that any alcohol substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by an acquired psychiatric disorder and, if so, the examiner should identify the disorder or disorders.

(2) The examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that any alcohol substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by a back disorder.

(3) If the examiner finds that any alcohol substance-related disorder the Veteran has or has had at any time since he filed his claim in February 2014 is aggravated by an acquired psychiatric disorder or a back disorder, then he/she should quantify the degree of aggravation.

(4) If an alcohol substance-related disorder is not diagnosed, the examiner should indicate how long the alcohol substance-related disorder noted in the VA treatment records has been in remission.

(f) Cocaine substance-related disorder

(1) The examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that any cocaine substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by an acquired psychiatric disorder and, if so, the examiner should identify the disorder or disorders.

(2) The examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that any cocaine substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by a back disorder.

(3) If the examiner finds that any cocaine substance-related disorder the Veteran has or had had at any time since he filed his claim in February 2014 is aggravated by an acquired psychiatric disorder or a back disorder, then he/she should quantify the degree of aggravation.

(4) If a cocaine substance-related disorder is not diagnosed, the examiner should indicate how long the cocaine substance-related disorder noted in the VA treatment records has been in remission.

(g) Nicotine substance-related disorder

(1) The examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that any nicotine substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by an acquired psychiatric disorder and, if so, the examiner should identify the disorder or disorders.

(2) The examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that any nicotine substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by a back disorder.

(3) If the examiner finds that any nicotine substance-related disorder the Veteran has or has had at any time since he filed his claim in February 2014 is aggravated by an acquired psychiatric disorder or a back disorder, then he/she should quantify the degree of aggravation.

(4) If a nicotine substance-related disorder is not diagnosed, the examiner should indicate how long the tobacco use disorder noted in the VA treatment records has been in remission.

(h) Any other current substance-related disorder

(1) The examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that any other current substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by an acquired psychiatric disorder and, if so, the examiner should identify the disorder or disorders.

(2) The examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that any other current substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by a back disorder.

(3) If the examiner finds that any other current substance-related disorder the Veteran has or has had at any time since he filed his claim in February 2014 is aggravated by an acquired psychiatric disorder or a back disorder, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. The AOJ should review the information obtained as a result of the development described above and consider whether or not further development is needed in order to decide the Veteran's claims for service connection for a back disorder, for a disability of the right leg, to include as secondary to a claimed service-connected back disorder, for erectile dysfunction, to include as secondary to a claimed service-connected back disorder and chronic epididymitis, and for a service connection for a sleep disorder, claimed as sleep apnea.  

5. After the above development has been completed, to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


